Name: 98/15/EC: Commission Decision of 4 December 1997 amending the definitions of the less-favoured areas in Austria within the meaning of Regulation (EC) No 950/97 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe
 Date Published: 1998-01-10

 Avis juridique important|31998D001598/15/EC: Commission Decision of 4 December 1997 amending the definitions of the less-favoured areas in Austria within the meaning of Regulation (EC) No 950/97 (Only the German text is authentic) Official Journal L 006 , 10/01/1998 P. 0027 - 0039COMMISSION DECISION of 4 December 1997 amending the definitions of the less-favoured areas in Austria within the meaning of Regulation (EC) No 950/97 (Only the German text is authentic) (98/15/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (1), and in particular Article 21 (3) thereof,Whereas Council Directive 95/212/EC (2) lays down the less-favoured areas within the meaning of Articles 23, 24 and 25 of Regulation (EC) No 950/97 in Austria and the criteria for their classification as such;Whereas the Austrian Government has sent the Commission, in accordance with Article 21 (1) of Regulation (EC) No 950/97, a list of additional areas suitable for inclusion in the Community list of less-favoured areas plus information on the areas concerned and the criteria for their delimitation;Whereas the information supplied indicates that the areas comply with the criteria laid down in Directive 95/212/EC for their delimitation in accordance with Articles 23, 24 and 25 of Regulation (EC) No 950/97; whereas the areas concerned should therefore be included in the Community list of less-favoured areas within the meaning of Articles 23, 24 and 25 of Regulation (EC) No 950/97 and the existing system of support for less-favoured areas extended to them; whereas, in order better to delimit existing less-favoured areas and avoid hardships caused by basing areas on administrative boundaries, the delimitation is to be based on natural boundaries; whereas, in certain cases, parts of municipalities should be removed from the list because, when delimited on the basis of natural boundaries, they no longer fulfil the criteria for classification as less-favoured areas;Whereas, in letters dated 30 September and 7 October 1997, Austria submitted maps showing the precise boundaries of the less-favoured areas;Whereas these amendments do not bring the total utilised agricultural area to more than 1,5 % of the total utilised agricultural area of Austria;Whereas, in addition, parts of the MÃ ¼hlviertel and the Waldviertel regions which are classified as areas within the meaning of Article 23 of Regulation (EC) No 950/97 in Directive 95/212/EC should be reclassified as areas within the meaning of Articles 24 and 25 of that Regulation since they fulfil the relevant criteria for such areas;Whereas the total area of areas within the meaning of Article 25 of Regulation (EC) No 950/97 does not exceed 4 % of the total area of the Member State in question.Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The list of less-favoured areas in Austria given in the Annex to Directive 95/212/EC is hereby supplemented by the list given in Annex I hereto and amended by the list of topographical areas reclassified or withdrawn as given in Annex II hereto.Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 4 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 142, 2. 6. 1997, p. 1.(2) OJ L 137, 21. 6. 1995, p. 1.ANNEX I ADDITIONS TO THE COMMUNITY LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF COUNCIL DIRECTIVE 95/212/EC Ã STERREICH >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX II AMENDMENTS TO THE COMMUNITY LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF DIRECTIVE 95/212/EC Ã STERREICH 1. Withdrawal of already classified topographical areas>TABLE>>TABLE>>TABLE>>TABLE>2. Reclassification of areas classified as mountain areas within the meaning of Directive 95/212/EC>TABLE>>TABLE>>TABLE>3. Reclassification of areas classified as less-favoured areas within the meaning of Directive 95/212/EC>TABLE>>TABLE>4. Reclassification of areas classified as small areas within the meaning of Directive 95/212/EC>TABLE>